Annexe |
REGIME FISCAL ET DOUANIER
11.

12.

13.

14.

1.6.

1.7.

ANNEXE 1 - REGIME FISCAL ET DOUANIER

PRINCIPE GEN ERAL

in i ini jetti dant
Les Sociétés de Projet telles que définies dans Ja Convention Minière sont assujettis penda

i ivité j Impôts,
toute la durée de la Convention, pour ce qui concerne les Activités du Projet, aux Impi

droits, taxes et redevances de nature fiscale et douanière conformément aux ra a
Code Général des Impôts, du Code des Douanes, du Code Minier et plus généra!
Droit Applicable en vigueur à la Date de Signature.

Toutefois, en raison des spécificités du projet, les dispositions suivantes s’appliquent

nonobstant toutes dispositions contraires du Droit Applicable.

iété j i i énéficient de plein droit des avantages
Sociétés de Projet et Sous-Traitants Directs bénéficient c |
L'adie douaniers Re par le Code Minier et plus généralement par le Droit Robe
en vigueur à la Date de Signature, sans préjudice des dispositions spécifiques prévues à la
présente Annexe j LÀ

Les Impôts, taxes, droits, contributions, cotisations, prélèvements et redevances auxquels les
Sociétés de Projet, leurs Affiliées et Sous-Traitants Directs sont assujettis sont calculés,
recouvrés et exigibles dans les conditions prévues par le Droit Applicable à la Date de
Signature, sous réserve des dispositions de la Convention, y compris la présente Annexe 1.
Dès lors, toute référence aux Code Minier, Code Général des Impôt, Code des Douanes,
Droit Applicable et lois et réglementations guinéennes dans la présente Annexe 1 vise ceux
en vigueur à la Date de Signature.

Le calcul et le paiement de tous impôts, droits et taxes incombant aux Sociétés de Projet sont
effectués sur la base des données comptables et opérés en Dollars sauf pour les Impôts et
cotisations sociales assis sur les salaires ainsi que pour les retenues à la source sur
rémunérations libellées en Francs Guinéens, lesquels seront payables en Francs Guinéens.

Les Sociétés de Projet et leurs actionnaires ne seront assujettis directement ou indirectement,
à aucun Impôt lié à l’acquisition de la Participation Supplémentaire ou de la Participation
Portuaire Supplémentaire par l'État ou SOGUIPAMI, selon le cas.

Sur sa demande, les Sociétés de Projet pourront bénéficier de toute disposition fiscale et
douanière plus avantageuse accordée à toute entreprise ayant des activités similaires (en
termes d’investissements et de niveau de production) et comparables en Guinée.

Les Sociétés de Projet doivent tenir en République de Guiné ilité
on nble OHRDIA publiq inée une comptabilité conforme au

Chaque Société de Projet aura une personnalité juridique distincte et i
comptabilité séparée. que ci isasi

Pour chaque exercice fiscal, chaque Société de Projet est tenue de faire certifier par un
commissaire aux comptes agréé en République de Guinée son bilan et ses comptes
d exploitation, et communiquer ses états financiers à la Direction en charge des Impôts et au
Ministre au plus tard le 30 avril de l’exercice suivant la clôture des comptes au 31 décembre.

En application des dispositions du Droit Appli j

| x pplicable à la Date de Signature, chaque Société
de Projet doit conserver pendant la durée de droit commun l’ensemble FER documents
comptables et pièces justificatives en République de Guinée et en donner accès, sur demande

de l’État avec un préavis, aux fins de vérifications et d’audi
Ét ù 4 audit, au perso û isé
par l’État, conformément au Droit Applicable. ni bis sn

En cas d’Extension, le régime fiscal et douanier de la Ph: i

E 5 ne fisc ase de Construction tel que défini
dans la présente Annexe 1 s applique pendant la période de construction de j'Extension qui
court à compter de la date à laquelle les Travaux de Développement de l’Extension
2.1.2

2.1.3

2.14

2.1.5

2.1.6

2.2.

2.2.1

2.2.2

2.2.3

commencent et se termine à la date de mise en production de l'Extension, en ce sonne
notamment les dispositions des Articles 2.1, 2.93, 2.10 et3 ci-dessous ; étant pré que Es
Travaux d'Exploitation en cours resteront soumis au me fiscal et douanier de la Phase

d'Exploitation.

|
REGIME FISCAL
Taxes minières

Taxe sur l'extraction des substances minières

La Société Minière est assujettie à la taxe sur l'extraction des substances minières
conformément aux dispositions de l’article 161 du Code Minier.

Taxe à l'exportation des substances minières

La Société Minière est assujettie à la taxe à l'exportation des substances minières
conformément aux dispositions de l’article 163 du Code Minier.

Taxe sur les substances de carrières

La Société Minière est assujettie à la taxe sur les substances de carrières conformément aux
dispositions de l’article 162 du Code Minier en vigueur à la Date de Signature, à l'exception
des substances de carrières exclusivement utilisées pour le Projet ou dans le cadre de la
Convention de Développement Local.

Contribution au développement local

A compter de la Date de Première Production Commerciale, la Société Minière est assujettie
à la contribution au développement local au taux d’un demi-pourcent (0,5%) du chiffre
d’affaires de la Société Minière issu de la vente de la bauxite brute extraite conformément
aux dispositions de l’article 130 du Code Minier et l'Article 25 de la Convention.

Droits fixes

Les droits fixes auxquels la Société Minière, titulaire du Titre d'Exploitation est assujettie
seront déterminés et dus conformément au Droit Applicable à la Date de Signature.

Redevance superficiaire

La Société Minière est, au titre du Titre d’Exploitation, assujettie à la redevance superficiaire
conformément à l’article 160 du Code Minier.

Impôt sur les bénéfices industriels et commerciaux

Assiette de l'impôt sur les bénéfices industriels et commerciaux

L’assiette de l’impôt sur les bénéfices industriels et commerciaux est constituée du bénéfice
imposable déterminé selon les règles de droit commun, celles prévues à l’article 177 du Code
Minier ainsi que les dispositions pertinentes de la présente Annexe 1.

Taux de l’impôt sur les bénéfices industriels et commerciaux

Le taux de l'impôt sur les bénéfices industriels et commerciaux applicables aux Sociétés de
Projet, leurs Affiliés et aux Co-Investisseurs est fixé à trente pour cent (30 %).

Exemption de l’impôt sur les bénéfices industriels et commerciaux et l'impôt minimum
forfaitaire

Compte tenu du caractère spécifique du projet, les Sociétés de Projet ne seront soumis à
l'impôt sur les bénéfices industriels et commerciaux et l’impôt minimum forfaitaire qu’à
23:

2.4.

2.4.1

2.4.2

2.4.3

2.5.

2.6.

2.7.

compter de la clôture de la première Année Civile suivant les six (6) premières années de la
Date de Première Production Commerciale.

Impôt sur le revenu des valeurs mobilières (IRVM)

da fa : PE >

Les dividendes, tantièmes, jetons de présence et toutes autres rémunérations passibles de
l'impôt sur le revenu des valeurs mobilières versés par les Sociétés de Projet seront imposés
au taux de dix pour cent (10 %) au titre de l’IRVM, sous réserve des conditions plus

avantageuses prévucs par unc convention de non double imposition applicable conclue par la
Guinée.

Impôts, taxes et cotisations assis sur les salaires

Les Sociétés de Projet sont redevables des impôts, taxes et cotisations suivants à raison des
salaires versés au personnel des Sociétés de Projet :

Versement forfaitaire au taux de six pour cent (6%), au titre des salaires versés aux employés
nationaux et étrangers conformément au Code Général des Impôts ;

Les Sociétés de Projet seront exonérées de la contribution à la formation professionnelle
pendant la Phase de Construction. À compter de la Date de Première Production
Commerciale, les Sociétés de Projet seront soumises à la contribution à la formation
professionnelle au taux d’un et demi pour cent (1,5%) pour les salaires versés à leurs
employés nationaux et étrangers pour l’emploi en Guinée. Cette contribution ne s’applique
pas à toute Société de Projet qui dispose de son propre centre de formation permanent en
Guinée avec un budget au moins équivalent à celui du montant de la taxe. Un centre de
formation permanent se définit comme étant un endroit où l’on retrouve des salles de classes
et de formation pour la tenue de cours par un personnel qualifié, visant la formation et le
développement de compétences et d’habiletés pour le personnel participant directement aux
Activités du Projet ;

Part patronale de cotisations sociales à la charge des Sociétés de Projet, à l’exclusion de la
part salariale de cotisations sociales.

Taxe unique sur les véhicules

Les Sociétés de Projet et leurs sous-traitants sont assujettis à la taxe unique sur les véhicules
y compris sur les véhicules de tourisme au taux en vigueur, à l'exception des engins et
véhicules de chantier.

Contribution foncière unique et contribution des patentes

Les Sociétés de Projet seront exonérées de la contribution foncière unique et de la
contribution des patentes jusqu’à la fin de la quinzième (15ème) Année Civile suivant celle
au cours de laquelle intervient la Date de Première Production Commerciale.

Droits d'enregistrement et droits de timbre

Tous actes, contrats et marchés de quelque nature que ce soit conclus pour les besoins de la
réalisation du Projet sont exemptés de tout droit d’enregistrement et de timbre pendant la
Phase de Construction.

A compter de la Date de Première Production Commerciale, les Sociétés de Projet seront
soumises au droit d'enregistrement et de timbre conformément aux dispositions du Code

Général des Impôts et du Code Mr
2.8.

2.9.2

2.9.3

2.9.4

Taxe sur la plus-value de cession

Les Sociétés de Projet seront soumises à la taxe sur la plus-value de cession conformément
aux dispositions du Code Général des Impôts et du Code Minier, sous réserve d'exonération
prévue à l'Article 33.2.5 de la Convention pour les Ckssions entre Affiliés.

Retenues à la source par les Sociétés de Projet

Retenue à la source sur les traitements et salaires

Les salariés guinéens sont assujettis à la retenue à la source sur les salaires versés par les
Sociétés de Projet à l’État, conformément au Droit Applicable en vigueur à la Date de
Signature.

Une retenue à la source libératoire de tout Impôt est faite sur les revenus salariaux versés par
les Sociétés de Projet à leur personnel expatrié au taux de 10% des salaires imposables
desdits salariés.

Retenue à la source sur les loyers des immeubles

Les Sociétés de Projet devront procéder à une retenue à la source sur les loyers au taux de
quinze pour cent (15%) des loyers versés par les Sociétés de Projet aux personnes physiques
propriétaires d’immeubles pris en location. Cette retenue est à la charge du bailleur et est
reversée par les Sociétés de Projet pour le compte des bailleurs.

Retenue à la source sur les revenus non-salariés versés aux prestataires étrangers non
établis en Guinée

Les rémunérations versées par les Sociétés de Projet aux entreprises étrangères non
immatriculées en Guinée ou n’ayant pas d'établissement stable en Guinée, pour des
prestations de services matériellement fournies ou effectivement utilisée en Guinée, sont
soumises à la retenue à la source sur les revenus non-salariés prévue par le Droit Applicable
en vigueur à la Date de Signature.

Toutefois, pendant la Phase de Construction, les rémunérations versées par les Sociétés de
Projet aux Affiliés des Sociétés de Projet et/ou aux Co-Investisseurs au titre de toute
prestation de services pour les besoins de réalisation du Projet, seront exonérées de la retenue
à la source.

Pendant la Phase d'Exploitation, les rémunérations versées par les Sociétés de Projet aux
Affiliés des Sociétés de Projet et/ou Co-Investisseurs au titre de toute prestation de services
pour les besoins de réalisation du Projet seront exonérées de la retenue à la source dans la
limite de 3% du chiffre d’affaires annuel de chaque Société de Projet concernée.

Retenue à la source sur des intérêts des prêts et leur déduction avant l'impôt sur les
bénéfices industriels et commerciaux

Les intérêts payés par les Sociétés de Projet relatifs aux prêts souscrits dans les conditions de
marché auprès des établissements financiers ou des actionnaires des Sociétés de Projet ainsi
que leurs Affiliés pour financer le Projet seront exonérés de toute retenue à la source.

Les intérêts des prêts que les actionnaires des Sociétés de Projet et leurs Affiliés accordent
aux Sociétés de Projet seront déductibles indépendamment de toute restriction (notamment
celle relative au ratio entre le capital social libéré/le montant des capitaux propres et le
niveau d’endettement auprès des Affiliés), comme charges avant impôt sur les bénéfices
industriels et commerciaux des Sociétés de Projet, sans restriction sur la déductibilité de ces
intérêts, comme si les prêts étaient octroyés par un établissement financier non Affilié.

Toutefois, il est précisé que le taux d’intérêt des prêts accordés aux Sociétés de Projet par
leurs actionnaires et Affiliés pour financer l’Investissement de la Phase 1 devra :
2.9.5

2.10

2.10.1

2.10.2

2.10.3

2.104

2.10.5

- pour la portion représentant 70% du montant de chaque emprunt pour financer
l’investissement de. la Phase 1, correspondre au taux sur lc marché international
(y compris la Chine) disponible pour les emprunts similaires au moment de l'octroi du
prêt ; et

- pour la portion réprésentant 30% du montant de chaque emprunt pour lfinancer
l'investissement de la Phase 1, être inférieur au taux sur le marché international
(y compris la Chine) disponible pour les emprunts similaires au moment de loctroi du
prêt ;

A défaut, la portion de l'intérêt qui dépasse les taux d’intérêt (selon les cas) visés ci-dessus
n’est pas déductible comme charges avant l'impôt sur les bénéfices industriels et
commerciaux des Sociétés de Projet.

Prélèvement forfaitaire sur les achats de biens et services locaux non soumis à la TVA

Les Sociétés de Projet devront procéder au prélèvement forfaitaire de dix pour cent (10%)
sur le prix des achats locaux de biens et services auprès de fournisseurs immatriculés en
Guinée ou ayant un établissement stable en Guinée qui ne sont pas assujettis à la TVA.

Taxe sur la valeur ajoutée

Les Sociétés de Projet sont exonérées de la taxe sur la valeur ajoutée (la « TVA ») sur toutes
importations pour les besoins du Projet, y compris des équipements, outillages, matériels,
machines, pièces de rechange, matières premières et consommables (y compris le fioul lourd,
le gaz naturel, le charbon) figurant sur la Liste Minière.

Toutefois, ne sont pas exonérés de la TVA, les importations de biens qui sont exclus du droit
à déduction en application du Code Général des Impôts, quand bien même ces biens

figureraient sur la liste minière dûment agréée, à l'exception du fioul lourd, du gaz naturel et
du charbon.

"importation du diesel par les Sociétés de Projet pour les besoins de la réalisation du Projet
sera exemptée de la TVA si (i) les Sociétés de Projet disposent de leurs propres installations
pour stocker le diesel, et (ii) le diesel importé est utilisé exclusivement pour les besoins du
Projet. Dans le cas où 1’ État constaterait que le diesel importé par les Sociétés de Projet serait
utilisé pour des fins autres que la réalisation du Projet, l’État notifiera à la Société de Projet
concernée les manquements constatés. La Société de Projet concernée s’engage à prendre des
mesures nécessaires dans les meilleurs délais pour empêcher la reproduction des
manquements. En cas de manquements graves et répétitifs des Sociétés de Projet à leurs
obligations prévues au point (ii) ci-dessus, l’État se réserve le droit de retirer le droit
d'importation du diesel des Sociétés de Projet prévu au présent Article, sans préjudice des
pénalités applicables.

Dans le cas où les Sociétés de Projet s’approvisionneraient en diesel sur le marché local
(notamment pendant la période précédant la mise en place des installations de stockage),
toute TVA versée par les Sociétés de Projet à l’État et facturée par les fournisseurs concernés
aux Sociétés de Projet sera remboursée aux Sociétés de Projet dans un délai maximum de 45
Jours à compter de la demande de remboursement des Sociétés de Projet (le « Délai de
Remboursement de TVA »), selon les conditions détaillées à l’Article 2.10.7.

Pendant la Phase de Construction, les prestations de services fournies par les entreprises
n’ayant pas d’établissement stable en Guinée en faveur des Sociétés de Projet pour les
besoins du Projet sont exemptées de la TVA. Pendant la Phase d'Exploitation, la TVA sur les
mêmes prestations de services fera l’objet d’une déclaration et d’auto-liquidation par les
Sociétés de Projet, à défaut pour les prestataires concernés étrangers de désigner un
représentant fiscal Tiers en Guinée, étant entendu qu’en cas de paiement de la TVA au titre
de ces prestations, la TVA versée bénéficiera du remboursement dans les mêmes conditions

que celles prévues à l’Article 2.10.7.
2.10.6

2.10.7

2.10.8

2.10.9

3.

3.1

3.2

33

3.4

S'agissant des achats de biens et prestations de services auprès des fournisseurs et
prestataires établis en Guinée pour les besoins de la réalisation du Projet, les Sociétés de
Projet bénéficient du remboursement de la TVA. Les Sociétés de Projet devront,
conformément au Droit Applicable à la Date de Signature, procéder à une retenue de
cinquante pour cent (50%) du montant payable de la TVA pour chaque opération soumise au
paiement de la TVA ct elles procéderont à la fin de chaque mois, au reversement intégral de
ces retenues sur le compte du Receveur Spécial des Impôts.

Toute TVA versée par les Sociétés de Projet à l'État et facturée par les fournisseurs et
prestataires concernés aux Sociétés de Projet sera remboursée aux Sociétés de Projet dans le
Délai de Remboursement de TVA. A défaut, l’État et les Sociétés de Projet se réuniront sans
délai afin de convenir des solutions pour y remédier. Si, à l’issue d’un délai de quarante-cinq
(45) Jours suivant l’expiration du Délai de Remboursement de TVA, l'Etat n’a pas
remboursé la TVA, les Sociétés de Projet suspendront le reversement de la retenue de
cinquante pour cent (50%) de la TVA visée à l'Article 2.10.6 jusqu’à ce qu’un accord mutucl
soit trouvé entre l’État et les Sociétés de Projet pour le remboursement de TVA.

Les Sociétés de Projet sont soumises à la TVA au taux zéro (0) à l’exportation. Par ailleurs,
les biens et services (y compris les services portuaires et de transport) fournis par les Affiliés
des Sociétés de Projet, par les Co-Investisseurs, ou par des Sociétés de Projet pour les
besoins de la réalisation du Projet seront facturés hors TVA, étant précisé que la TVA
facturée par les fournisseurs et prestataires locaux aux Affiliés et Co-Investisseurs visés ci-
dessus dans le cadre de la réalisation du Projet bénéficie du remboursement de TVA dans les
mêmes conditions que celles prévues à l’Article 2.10.7. Toute autre transaction entre les
Sociétés de Projet et les fournisseurs et prestataires établis en Guinée non Affiliés sera
facturée avec TVA suivant le Droit Applicable et dans les conditions de la présente Annexe
1. Les Sociétés de Projet s’engagent à fournir à l’administration fiscale l’identité des Affiliés
visés au présent Article au moment de leur première intervention dans le cadre du Projet,
ainsi qu’une copie des contrats conclus avec ces derniers.

Les Sous-Traitants Directs bénéficient des mêmes avantages prévus aux Articles 2.10.1 et
2.10.5 de la présente Annexe 1 que les Sociétés de Projet pour tous leurs achats des biens et
services et importations nécessaires à la réalisation du Projet.

REGIME DOUANIER

Les dispositions douanières des articles 168, 171 - I et II, 172, 173, 174 - I et I, 178 - II, 179,
180, 181 - I à IV du Code Minier, les dispositions relatives à la TVA à l'importation du Code
Général des Impôts, et l’ensemble des dispositions douanières du Code Général des Impôts
ou de tout autre loi en vigueur à la Date de Signature, s’appliquent aux Sociétés de Projet et à
leurs Sous-Traitants Directs pour les besoins des Activités du Projet, sous réserve des
dispositions spécifiques de la Convention et des dispositions de la présente Annexe 1, étant
précisé que les Sociétés de Projet et les Sous-Traitants Directs seront exonérés de droit de
douanes pour l'importation de fioul lourd, de gaz naturel et de charbon pour les besoins de la
réalisation du Projet.

Pour les autres produits pétroliers, les Sociétés de Projet et leurs sous-traitants bénéficieront
de la structure du prix applicable au secteur minier, sans préjudice de l’exemption de la TVA
prévue à l’Article 2.10 de la présente Annexe 1.

Les Sociétés de Projet ainsi que leurs Sous-Traitants Directs doivent établir et faire agréer
par le Ministre et le Ministre du Budget, la Liste Minière conformément aux dispositions de
l’article166 du Code Minier en vigueur à la Date de Signature.

Les Sociétés de Projet et les Sous-Traitants Directs continuent de bénéficier des avantages
douaniers de la Phase de Construction pendant la période entre la Date de Première
Production Commerciale réelle et la Date de Première Production Commerciale telle que
prévue au Chronogramme (et telle que computée conformément à l’Article 14 (C) de la
Convention) pour les importations effectuées dans le cadre de la continuation des Travaux de
Développement, étant précisé que les importations destinées aux Travaux d'Exploitation
pendant cette période seront soumises au régime douanier de la Phase d'Exploitation.
Annexe 2
PERIMETRE DU PROJET
ANNEXE 2 - LE PERIMETRE DU PROJET

La présente Annexe 2 contient les cartes et coordonnées géographiques du Périmètre du Projet, qui est
divisé en quatre (4) parties, comme suit : (ll

di

2

Le Périmètre Minier ;
Le Périmètre d’Évacuation Non-Portuaire ;
Le Périmètre Portuaire ;

Le Périmètre Fluvial et Maritime .

F
1. COORDONNEES GEOGRAPHIQUES DU PERIMETRE MINIER

BOFFA NORD (599 Km:) L

POINTS LATITUDE NORD LONGITUDE OUES1
A 10° 55° 00° 13° 55° 00°
B 10° 55° 00° 13° 45° 00°
E 10° 37° 00° 13° 45° 00°
10° 37° 00° 13° 50° 45°

10° 38° 24

00°

BOFFA SUD (658 Km)
LONGITUDE OUEST

POINTS LATITUDE N
A 10° 38° 24” 13° 55° 00”
B 10° 37° 00° 13° 50° 46”
Les 10021 31e? 13° 50° 46”
10187577 13° 51° 00°”

10° 15° 00° 14° 00° 00°"
149 00° 00°”

D

E 10° 15° 00” 13° 52° 00°
F:

€

2. PERIMETRE D’ÉVACUATION NON-PORTUAIRE

Le Périmètre d'Évacuation Non-Portuaire comprend le corridor du convoyeur et d’une route
d’entretien nécessaire à la construction et l'opération du convoyeur.
LS +
La carte du Périmètre d’Évacuation Non-Portuaire

1135000 sh. JE Ï
1180006 À ‘14 AE

»,

Les coordonnées géographiqui

es du Périmètre d’Évacuation Non-Portuaire

NO X à" LATITUDE NORD LONGITUDE OUEST
(Ed
BI _|1133247.066 | 616050.452 | 010°14'59.450000"N 013°56'25.282900"W
B2 |1129911.270 | 614979.025 010°13'10.970800"N 013°57'00.854900"W
B3 |1126485.339 | 611192.500 010°11'19.835700"N 013°59'05.650600"W
M5 |1125650.833 | 610268.464 | 010°10'52.762600"N 013°59'36.101000"W
M6 | 1125611.479 | 609944.133 010°10'51.514200"N 013°5946.762800"W
M7 |1125980.192 | 608698.820 010°11'03.642400"N 014°0027.647800"W
M8 |1126363.644 | 608812.353 010°1116.114200"N 014°00'23.878300"W
MI 1125996.03 | 610053.955 010°1104.022000"N 013°5943.1 14800"W
B5 |1127038.606 | 611206.222 010°11'37.845600"N 013°59'05.142600"W
B6 la 1128176.414 | 612464.700 010°12'14.757100"N 013°58'23.667900"W
B8 |1129059.182 | 613440.733 010°12'43.393600"N | 013°57'51.499700"W
B9 |1129451.412 | 613874.404 010°12'56.116900"N 013°57'37.206200"W
B10 |1131160.033 | 614960.088 010°13'51.625100"N 013°57/01.343700"W
B11 |1133245.683 | 615629.979 010°14'59.450000"N 013°56'39.102900"W
N5 |1135810.096 | 616453.645 | 010 °16'22.842900"N 013°5611.752400"W
N4 |1142574.548 | 621447.981 010 °20'02.497700"N 013°5326.821500"W
N3 |1142337.017 | 621769.701 010 °19'54.728900"N 013°53'16.272000"W
[N2 | 1135625.341 | 616814.332 010 °16'16.789500"N 013°55'59.917000"W

Surface : 9106126.83 m°

3. PERIMETRE PORTUAIRE

Le Périmètre Portuaire comprend (i) une zone portuaire et industrielle, et (ii) l'emprise du Port Annexe.
: fs

|
3.1 Zone portuaire et industrielle

La carte de la zone portuaire et industrielle

X_ 1128000

X 1126000
112 + +

x 1124000 eu de à
Les coordonnées géographiques de la zone portuaire ct industrielle

Surface : 4850698.64m°

—
NO X x LATITUDE NORD LONGITUDE OUEST
AIG 1125871.686 610974.580 | 010°10/59.881000"N 013°59'12.874800"W
A17 1126183.743 611091.596 010°11'10.027900"N 013°59'08.997500"W
AIS 1126441.744 GIIIK7.133 010°11'18.417000"N 013°59'05.831400"W
A19 1126824.308 611234.230 010°1130.866400"N 013°59'04.244300"W
A20 1127767.732 611110.931 010°12'01.591600"N 013°59'08.199000"W
A21 | 1128045.512 611031.758 010°12'10.642600"N 013°59'10.772200"W
A22 1128205.450 610723.574 010°12'15.880700"N 013°59"20.883600"W
A23 1128354.975 610139.093 010°12'20.807800"N 013°59'40.076200"W
A24 1127300.487 610358.235 | ow1 1'46.457400"N 013°59'32.982400"W
A25 1126896.486 609933.216 010°1133.348400"N =) 013°59'46.990700"W
A26 1126806.916 [E 609645.616 | 0101 130.461500"N 013°59'56.450900"W
A27 1127228.214 609271.757 010°1 144214200N |. 014°00'08.694000"W
A28 1127490.731 608771.013 010°11'52.810500"N 014°00'25.123200"W
A2 |. 1127040.494 608463.378 010°1138.183900N |. 014°00'35.278200"W
A30 1126905.094 608666.333 010°11'33.755700"N 014°00'28.622200"W

A3IN| 1126315.366 607961.225 010°11"14.627400"N 014°0051.852600"W
AIN | 1125600.618 609403.245 010°10'51.215300"N 014°00'04.538000"W

[A14 1e 1125576.308 [60965427 | 010°10'50.398700"N 013°59'56.291400"W

AIS 1125737.668 610984.097 010°10'55.517100"N 013°59'12.575800"W

3.2 L’emprise du Port Annexe

La carte de l’emprise du Port Annexe

Note :

|
BD3 |

B6 | BD2

BD1

11

la partie marquée en jaune dans la carte ci-dessous correspond à l'emprise terrestre du Port

Annexe. La partie marquée en bleu correspond au Bassin Portuaire du Port Annexe dont les

coordonnées géographiques sont indiquées dans la section 4.2 de la présente Annexe 2. 4

Les coordonnées géographiques de l'emprise du Port Annexe

NO X x LATITUDE OUEST

LONGITUDE NORD
l

010°1243.808700"N
010°12'14.757100"N
010°12'10.205499"N
010°12'15.569883"N
010°12"23.761150"N
010°12'38.504778"N
010°12'43.730836"N
010°12'43.612966"N
010°12'40.880391"N
010°12'29.483430"N

B7 1129069. 180
B6 1128176414
BDI | 1128037.0050
BD2 [ 128202.3695
BD3 | 1128453.9821
BD4 | 1128906.8463
BDS | 1129067.3050
BDé | 1129064.4658
1128980.5585
1128630.3806

| 612577.655
612464.700
612590./980
612773.6337
612771.6254
612762.2420
612738.6310
612983.7142
612993.6970
612966.6611

013°5819.862600"W |
013°58"23.667900"W
013°58"19.538477"W
01358 13.512683"W |
013°58/13.552347"W
013°5813.813311"W

013°58"14.572457"W

013°58'06.518406"W

013°58/06.199137"W
013°58'07.124363"W

1128410.2622 613003.4909 010°12"22.313818"N 013°5805.937100"W
1128919.7729 613566.8329 010°12'38.841846"N 013°5847.370232"W
B8 1129059.182 613440.733 010°12'43.393600"N 013°57/51.499700"W

Surface : 465335.13m°
4. PERIMETRE FLUVIAL ET MARITIME
Le Périmètre Fluvial et Maritime est constitué par les composantes suivantes : (i) le Bassin Portuaire
du Port Fluvial, (ii) le Bassin Portuaire du Port Annexe, (iii) les voies navigables, et (iv) la Zone de
Transbordement. (i i'
4.1 Le Bassin Portuaire du Port Fluvial

La carte du Bassin Portuaire du Port Fluvial

Les coordonnées géographiques du Bassin Portuaire du Port Fluvial

NO X x CATITODE NORD LONGITUDE OUEST
Gl 1127427.932 | 609376.460 010°11'50.705400"N 014°0005.233000"W
G2 1127585.811 | 609075.309 010°11'55.875300"N 014°00'15.113600"W
G3 1127622.444 | 608729.181 | 010°11'57. 102500"N 014°00"26.484600"W
G4 1127027.743 | 608283.446 010°11'37.786700"N 014°00'41.192400"W
GS 1126984.101 | 608058.103 010°1136.388300"N 014°0048.602100"W
G6 1126479.968 | 607717.556 010°11"20.010100"N 014°00'59.843600"W
G7(A31N)| 1126315.366 | 607961.225 010°11"14.627400"N 014°00'51.852600"W
G8(A30) | 1126905.094 | 608666.333 010°11'33.755700"N 014°00"28.622200"W
G9(A29) | 1127040.494 | 608463.378 010°11'38.183900"N 014°00'35.278200"W
G10(A28) | 1127490.731 | 608771.013 010°11'52.810500"N 014°00°25.123200"W
Gl 1(A27) | 1127228.214 | 609271.757 010°11'44.214200"N 014°00'08.694000"W

Surface : 536999.56m°

42

Le Bassin Portuaire du Port Annexe

La carte du Bassin Portuaire du Port Annexe

4
® BD5  BDé
\ BD7
BD4 |
|
|
BD8
Î
|
BD3 |
| * BD9
BD2

Les coordonnées géographiques du Bassin Portuaire du Port Annexe

LONGITUDE vou | LATITUDE OUE
!

NQ X Y

BD2 1128202.3695 | 612773.6337 010°12'15.569883"N | 013°58/13.512683"W
BD3 1128453.9821 612771.6254 010°12"23.761150"N 013°58/13.552347"W
BD4 1128906.8463 612762.2420 010°12'38.504778"N 013°5813.813311"W

013°58'14.572457"W
612983.7142 010°1243.612966"N 013°58'06.518406"W
612993.6970 010°12'40.880391"N 013°58/06.199137"W
612966.6611 | 010°12'29.483430"N : 013°58'07.124363"W

613003.4909 010°12'22.313818"N 013°58'05.937100"W
|

1129067.3050 612738.6310 010°12'43.730836"N
1129064.4658
1128980.5585
1128630.3806

1128410.2622

Surface : 168144.91m°
4.3 Les voies navigables

Les voies navigables comprennent (i) la Voie Navigable Annexe, et (ii) le Chenal reliant le Port
Fluvial et la Zone de Transbordement.

je
4.3.1 La Voie Navigable Annexe

La carte de la Voie Navigable Annexe

Les coordonnées géographiques de la de la Voie Navigable Annexe

no x de LONGITUDE NORD LATITUDE OUEST

K17 | 1128893.086 | 612972.6385 010°12'38.03"N 013°5806.90"W
SY1 1129327.501 | 612967.2334 010°12'52.18"N 013°58'07.03"W
SY2 | 1129682.363 | 612813.5238 010°13'03.75"N 013°58'12.05"W
SY3 | 1129956.709 | 612455.7445 010°13'12.71"N 013°58"23.78"W
SY4 | 1129964.302 | 611969.732 010°13'13.01"N 013°58'39.75"W
SY5 | 1129776.144 | 611575.57 14 | 010°13"06.93"N 013°58'52.72"W
SY6 | 1129193.384 | 610972.3414 010°12'48.02"N 013°5912.61"W
SY7 | 1129119.734 | 610812.8145 010°12'45.64"N 013°5917.86"W
SY8 | 1129133.633 610512.4691 | 010°12'46.12"N 013°59°27.73"W
SY9 | 1129224.255 2E 610275.399 010°12'49.09"N 013°59/35.51"W
SY10 | 1129130.448 | 609966.6668 010°12'46.07"N 013°59'45.66"W
[SYI1 | 1 128824.618 | 609765.9487 010°12'36.13"N 013°5952.29"W
SY12 | 1127935432 | 610001.2217 010°12'07.16"N 013°5944.65"W
SY13 | 1127713.944 | 609913.756 010°11'59.96"N 013°5947.55"W
SY14 | 1127491.122 609566.7547 | 010°11'52.74"N 013°5958.97"W
G2 1127585.811 609075.309 010°11'55.88"N 014°00'15.11 "W
K18 | 1128892.777 | 612772.8574 010°12'38.05"N | 013°5813.47"W
SZ1 1129276.04 612720.551 ie 010°12'50.53"N 013°5815.14"W
SZ2 | 1129543.952 | 612633.1085 010°12'59.26"N 013°5817.99"W
SZ3 | 1129731.298 | 612402.294 010°13'05.38"N 013°58'25.56"W
SZ4 | 1129746.074 | 612008.5977 Î 010°13'05.90"N 013°58'38.49"W
SZS | 1129605.396 611686.898 010°13'01.36"N 013°5849.08"W
SZ6 | 1128963.848 | 611023.2501 010°12'40.54"N 013°59'10.96"W
SZ7 | 1128870.049 | 610601.3612 010°12'37.53"N 013°59'24.83"W
SZ8 | 1128967.082 610270.0166 | 010°1240.72"N | 013°59'35.71"W
SZ9 | 112891 1.296 | 610109.4054 010°12'38.92"N 013°59'40.99"W
SZ10 | 1128707.15 | 610035.0026 | 010°12'32.28"N 013°5943.46"W
SZ11 | 1128011.795 | 610225.2239 010°12'09.63"N 013°59'37.28"W
SZ12 | 1127564.327 | 610094.0195 010°11'55.07"N 013°59'41.64"W
SZ13 | 1127221.622 | 609593.1451 010°11'43.97"N 013°5958.13"W
G11 | 1127228.214 | 609271.757 010°11'44.21"N 014°00'08.69"W

4.3.2 Le Chenal reliant le Port Fluvial et la Zone de Transbordement

La carte du Chenal reliant le Port Fluvial et la Zone de Transbordement
(sans préjudice d’ajustement apporté par les Parties d’un commun accord)
IE

Les coordonnées géographiques du Chenal reliant le Port Fluvial et la Zone de Transbordement
(sans préjudice d'ajustement apporté par les Parties d’un commun accord)

LONGITUDE NORD

607962.1446 010°11'32.28"N 014°00'51.77"W
607474.7898 [01012237N | 014°01'07.81"W

606371.0429 010°10°22.72"N 014°0144.27"W
606012.9762 010°10"12.02"N 014°01'56.06"W
604699.8009 010°091441"N 014°02'39.39"W
603243.6489 010°08'17.43"N

601906.1789 010°0736.817N 014°04'11.46"W

XY8 1118275.467 601283.6133 010°06'53.53"N 014°0432.04"W

LATITUDE OUEST

010°10'14.37"N 014°01'34.00"W

601197.7559 014°0435.03"W
[11334370 À 6022161447 | 0100412870
[1113139054 | 6016526831 | 010°04'06.27"N 014°04'20.40"W
010°03'32.11"N 014°0421.09"W
XYI3T 1111292.104 | 601703.6999 | 0100306 17N
XY14 010°01'35.45"N 014°05'32.81"W
010°01'02.61"N 014°06/12.13"W
XYI6T 1106303.23 | 598163.6495 | 0100026970
XY18 009°58'30.01"N 014°0712.51"W
XY19 | 1101379.362 009°57'43.94"N 014°0732.23"W
014°11"24.98"W
010°1118.23"N 014°00'56.39"W
[_606684.1533 |

1124460.704 606684.1533

010°10'03.25"N 014°01'46.27"W
010°09'46.74"N 014°01'43.94"W

1122036.058 605218.2163 010°08'55.58"N 014°0222.41"W

x

$
D
=
=
>
&

QE
a
ë
à
ë

[_1121738.95 |" 604494.2207 014°0246.23"W
603548.1631 010°08'08.96"N 014°0317.42"W
602438.6987 010°07'31.54"N 014°03'53.98"W
1118161.488 | 601792.7023 010°06/49.77"N 014°0415.33"W
1116625.16 601658.2614 010°05/59.77"N 014°04/19.89"wW
1113424404 | 602715.6951 010°04'15.46"N 014°03'45.45"W
603270.0535 010°04'05.20"N 014°03/27.27"W
603251.9201 010°03'31.03"N 014°0327.967"W

CN

ï
.
|
|

1111024.094 | 602090.0774 010°02'57.38"N 014°0406.23"
1108372.972 | 5999278515 010°01'31.27"N 014°0517.49"W
1107088.31 | 599333.1437 | 010°00'49.50"N 014°05'37.14"W

010°00'05.11"N 014°05'41.84"W
009°59/37.46"N 014°05'55.14"w
009°58'25.73"N 014°06'54.47"W
XZ20 [_1101205.338 | 5962375037 | 009°57'38.24" 0142071933"
009°49'44.36"N 014°1113.17"W

44 La Zone de Transbordement

La carte de la Zone de Transbordement

Les coordonnées géographiques de la Zone de Transbordement

NO X Y LATITUDE NORD LONGITUDE OUEST
je
BZ1 1086804.001 588791.729 | 009°49'50.00"N 014°1125.00"W
BZ2 1088760.534 584740.842 009°5054.01"N il 014°13'37.83"W
BZ3 1080208.7/24 580610.369 009°46'15.89"N 014°15'54.05"W
BZ4 1078252.155 584661.212 009°45'11.89"N | 014°1341.24"wW
TDi 1072204.688 581740.228 009°41'55.21"N 014°15'17.54"w
TD2 1072050.044 582109.612 009°41'50.15"N 014°15'05.43"W
TD3 1086630.086 589151.81 009°49'44.31"N JE 014°11'13.19"w
MZ1 1071433.326 583582.708 009°41'29.,97"N 014°14'17.14"w
MZ2 1074097.109 577219.961 009°42'57.14"N 014°17'45.75"W
MZ3 1067734.407 574556.178 |. 009°39'30.16"N | 014°19"13.58"w
MZ4 1065070.578 | 580918.879 | 009°3803.00"N |. 014°15'45.00"w

Surface : 96.84 km?

SE
Annexe 3

CHRONOGRAMME
Date d’Entrée en Vigueur TO
Démarrage des travaux de développement | | TO + 12 mois
Date de Première Production Commerciale TO +36 mois

Annexe 4
DESCRIPTION TECHNIQUE DU PROJET BOFFA
ANNEXE 4 - DESCRIPTION TECHNIQUE DU PROJET BOFFA

Conformément à l’Article 9 de la Convention, le Projet Boffa est divisé en trois (3) Phases. La
présente Annexe 4 contient une description technique de la Phase 1 du Projet Boffa. Les
Caractéristiques techniques des Phases 2 et 3 du Projet seront définies respectivement dans l’Avenant
Phase 2 et l'Avenant Phase 3, comme prévu à l'Article 4.2 de la Convention.

1. Les Infrastructures Minières, Comprenant en particulier une ou plusieurs Mines de Bauxite d’une
capacité de production nominale cumulée de douze millions (12 000 000) de tonnes de bauxite
brute par an, des installations de production électriques et leurs installations auxiliaires, des
installations d’alimentation et de traitement d’eau, des installations d'habitation et de bureau, des
pistes et routes.

2. Les Infrastructures d’Évacuation Non-Portuaires, comprenant en particulier un convoyeur
d’environs vingt-trois (23) kilomètres, d’une capacité de transport adaptée à l’évacuation des
Produits Miniers compte tenu de la Capacité Nominale des Mines de Bauxite, destiné au transport
des produits Miniers depuis les Mines de Bauxite au Port Fluvial.

3. Les Infrastructures Portuaires, comprenant en particulier :
- un Port Fluvial adapté à l'évacuation des Produits Miniers compte tenu de la Capacité

déchargements des Produits Miniers et un quai multifonctionnel, ainsi que les installations et
équipements qui y sont associés ;

- Un Port Annexe situé en amont du Port Fluvial avec un quai sur chaque berge du fleuve
Fatala/Rio Pongo et les installations et équipements qui y sont associés, destinés à la traversée
du fleuve et du transport des biens et Personnes pour les besoins du Projet entre le Port Annexe
et le Port Fluvial;

- des aires de stockages ;

- une Voie Navigable Annexe d’une longueur approximative de 6,5 kilomètres et un Chenal
d’une longueur approximative de 61,85 kilomètres ;

- les installations pour les activités de transbordement dans de la Zone de Transbordement.

Les Sociétés de Projet s'engagent à atteindre la Date de Première Production Commerciale dans les
trente-six (36) mois à compter de la Date d’Entrée en Vigueur, dans les conditions spécifiques prévues
dans la Convention. L’Investissement de la Phase 1 a été estimé 585 726 310 Dollars,
l'Article 31 de la Convention.

Les Infrastructures du Projet mentionnées ci-dessus sont décrites plus amplement dans une liste
indicative et non-exhaustive ci-dessous. Cette liste pourra être mise à jour, le cas échéant, pendant la
phase de mise en œuvre du Projet selon des études d’ingénierie détaillées. ;

INFRASTRUCTURES MINIERES

ions et équipements

() | | Site industriel d’exploitation minière i

1 Installations de station de service de la mine

TT Installations de cuve à diesel sous-sol de la mine

1.2 | Installations d'utilisation de carburant de la mine

2 Installations de plateforme d'alimentation de minerais du convoyeur à bande CO8

3. Station de pompage d’eau et installations auxiliaires

31 Installations de pompage d’eau situées à la source d’eau

32 | Réservoir d’eau situé à la source d’eau

3.3 | Réservoir d’eau à la hauteur de la mine

3.4 | Atelier de traitement des eaux potables

3.5 | Installations de canalisation pour alimentation en eau

3.6 | Equipements d'alimentation et d'évacuation d’eau

4 Barrage à crête déversante de décantation des eaux boueuses

sl Atelier d'entretien et de réparation et équipements auxiliaires

6 Magasin des pièces de rechange des équipements

7 Parc de stationnement pour les machines minières

8 Routes minières

9 Installations de lutte contre l'incendie

10 Station de communication et équipements de télécommunication

11 Equipements de prospection Description Quantité
11.1 | Sondeuses mobiles 3
112 | Total Station Théodolite if
113 |GPS sun 1
11.4 | Appareil de niveau 1
11.5 | Bulldozer 163 hp 1

Equipements pour
11.6 | l’échantillonage et l'analyse 2
a chimique

12 Ma 7 "2 Ge Description Quantité
12.1 | Surface miner 500-600t/h 6
12.2 | Bulldozers 655 hp/220 hp/320 hp 3/2/3
12.3 | Pelles hydrauliques rétro 20t/75t 2/2
124 | Pelles rétro 03m 2
12.5 | Camions à benne basculante 60t 60
12.6 | Camions arroseurs 40m°/20m° 4/3
127 Per ea à carburant FTISt 2

tions et équipements

12.8 | Camions citernes ravitailleurs 42m, 12800x2500*x3800 ji (a 2
12.9 | Niveleuse SG18-3 il
12.10 | Rouleaux compacteurs 0, SR20MA 2
12.11 | Camion grue 100t/25t 1/1
12.12 | Ambulances médicales 4744x1972x2025 2
12.13 | Camions sapeur pompier 8820x*2500*3450 2
12.14 | Chargeuses capacité 3m°/7 - 8 m° 2/1
12.15 | Pont-bascule 150t, 24000x3400x480 2
12.16 | Autres véhicules 34

13 Laboratoire d’analyse chimique
(D) | Base vie sur le Périmètre Minier

jl Dortoir

2 Salle de divertissement et gymnase

3 Poste de Commande Centrale (PCC)

4 Terrain de sports

5 Poste de prévention et de sécurité

6 Poste de santé

7 Installations de collecte et de traitement des déchets

8 Equipements pour la zone d’habitation

9 Clôture fixe
(1) | Base vie de la Société Minière sur le Périmètre Portuaire

1 Dortoir

2 Cantine, cuisine, salle de divertissement et gymnase

3 Immeuble du siège (Poste de Commande Centrale)

4 Installations de canalisation d’alimentation en eau et en électricité

5 Terrain de sports |

6 Installations de station de service et cuves à combustible

7 Poste de prévention et de sécurité

8 Laboratoire d'analyse des expéditions

9 Equipements pour les bureaux et la base-vie

10 Clôture fixe
AV) | Centrale à fuel lourd et installations auxiliaires

1 Centrale à fuel lourd

2 | “écuonims Description | Quanité
2: Groupes électrogènes à fuel lourd —4300kW,6kV,50Hz | 4
22 Groupes électrogènes à diesel 300kKW,380V |

3 Sous-station de 35KV sur le quai

4 Equipements d’alimentation en énergie électrique

ignation des in

S Centre d'opération

6 | Local de pompage d’eau et installation auxiliaires

6.1 Local de pompage d’eau

6.2 | Bassin de refroidissement et de filtrage d’eau

6.3 Installations du bassin d’eau et de la canalisation pour la lutte contre l'incendie

64 Cuves à eau 2
6.5 | Station de traitement d’eau 3m°%h 1
7 Installations et équipements de stockage et d'alimentation en combustible

7.1 | Fondation des bacs à carburant

7.2 | Cuve à fuel lourd

7.3 | Cuve à diesel

7.4 | Bassin de collecte des cambouis

7.5 | Local de pompage de combustible et équipements auxiliaires

7.6 | Installations de canalisation de transport de fuel lourd

7.7 | Installations de canalisation de transport de diesel

7.8 | Barrage contre l’incendie

8 Chaudière et équipements auxiliaires

9 | Clôture fixe

Désignation des travaux
et des installations

@ Aire de stockage sur le Périmètre Portuaire et installations auxiliaires
F Fondation du convoyeur à bande
z Fondation du ship-loader et les rails
3 Aire de stuckage
4 Routes et caniveaux entourant l’aire de stockage
à Bassins de décantation des eaux boueuses
@) Convoyeur à bande et route d’entretien du convoyeur
T
Convoyeurs à bande et Frs 7
1 équipements auxiliaires | Description Quantité
Q=3000%h, L=740m, H=19m,
14 Convoyeurs à bande CO1 B=1400mm, V=4m/s, ST 800/8+6, ]
| N=500kW
Q-3000t/h, L-740m, H=19m,
172) Convoyeurs à bande C02 B-1400mm, V=4m/s, ST 800/8+6, 1
N=500kW
ill Q-2500th, L-135m, H=10.4m,
13 Convoyeurs à bande C05 B=1400mm, V=3,15m/s, ST 800/8+6, l
N=200kW
Q=2500Vh, L-1408.58m, H=22.9m,
14 Convoyeurs à bande C06 B=1400mm, V=3.15m/s, ST 1250/8+6, 1
1 N=710kW
Q-2500t/h, L=-12306.57m, H=-1 19.5m, |
LS Convoyeurs à bande C07 B-1400mm, V=3.15m/s, ST 4000/10+8, il
_{ N=3000kW
JE
Q=2500%h, L-8344.25m, H=-25.1m,
1.6 Convoyeurs à bande CO8 B=1400mm, V=3.15m/s, ST 4000/10+8, 1
_| N=3000kW
17 _| Ship-loaders Q=2500th, L=40m, EN=700kW pl
Ib
Q=2500t/h, B=2400mm, L=1 2000mm,
18 Convoyeurs à galet [N=2x90kw 2
2 Postes de déchargement et d’entraînement du convoyeur à bande C01
3 Î Postes de déchargement et d’entraînement du convoyeur à bande CO2
4 Postes de transfert et d’entraînement du convoyeur à bande C05
$ | Postes de transfert et d’entraînement du convoyeur à bande C06
6 Postes de transfert et d’entraînement du convoyeur à bande C07-C06
7 Postes de transfert et d’entraînement du convoyeur à bande C08-C07
8 Poste d’entraînement du convoyeur à bande CO8
9 Sous-station du convoyeur à bande C07-C06
10 Sous-station du convoyeur à bande C08-C07
11 Sous-station de 35kV pour le convoyeur
12 Sous-station de 35kV pour les sites industriels de la mine

Désignation des travaux

et des installations

13 Fondation du convoyeur à bande
14! Route d’entretien du convoyeur
15 Installations du passage du convoyeur au-dessus du fleuve
16 Postes de surveillance du convoyeur
17 Installations de câble d'alimentation électrique
(D) Aires de stockage de la mine
Gv) Equipements d’entretien et de réparation des installations minières

INFRASTRUCTURES PORTUAIRES
—_—_——— <£s FORTJUAIRES

Désignation des travaux

et des infrastructures

[0] Quai de chargement des bauxites & Quai multifonctionnel

1 Quai de chargement des bauxites et installations auxiliaires

IE Poste d'amarrage de chargement des bauxites

12 Jetée d'approche

13 Installations de la capitainerie

14 Pont-bascule

15 Centre de traitement des eaux usées

1.6 É Installations d’alimentation en eau

2 Quai multifonctionnel

21 Poste d’amarrage polyvalent

22 Parapet du quai

23 Installations d’aire de stockage

2.4 | Bureaux dans la zone de production

2:5 _[ installations de traitement des eaux usées

2.6 Route interne au port

2 _| Installations du bassin portuaire _—

£] Eu pe Description Quantité
31 |Guefxe | 40633m =} 1 5
52 | Ship-loaders Q=3500t/h Il 2 |
35 Camion grue 25t/100t 1/1
34 | Grue sur chenille [180 Gp 1

379 Barges autopropulsées 800DWT 2

3.6 Camions semi-remorque 40t ] 2)
3700] Pelle chargeuse | St 1
3.8 _| Camions sapeur pompier : 2
319) Autobus l 2
3.10 Voitures 4*4 2
3:11 Pick-ups 2
3.12 Grue téléscopique ju il
(D) Installations accessoires

1 Forage d’alimentation en eau

2 Installations de canalisation d’alimentation en eau

3 Installations de canalisation des eaux usées

4 Installations des Voies Réseaux Divers (VRD)

5 Installations de station de communication, équipements de télécommunication, de

contrôle et de télésurveillance

É

Désignation des travaux

et des infrastructures

6 Clôture fixe
CIN) | Cale et équipements de réparation de la flotte
AV) Atelier de réparation et d’entretien et équipements auxiliaires
V) HSSE et équipements de canalisation, d’approvisionnement en eau, de protection
de l’environnement et de lutte contre l’incendie
il Bassin d’eau de lutte contre l'incendie pour la production et bâtiment des pompes
2 Bassin de collection des eaux polluées huileuses
3 Poste de prévention et de sécurité
4 Installations de canalisation de lutte contre l’incendie
(VI) Base vie de la Société Portuaire sur le Périmètre Portuaire
1 Bâtiment administratif
2 Bâtiment administratif des autorités de l’Etat
3 Bâtiment des dortoirs
4 Restaurant
5 Salle de divertissement et de sports
6 Poste de santé
7 Installations de station contre l'incendie
8 Installations de station d’alimentation en eau
9 Bassin d’eau de lutte contre l’incendie et bâtiment des pompes dans la base vie
10 Poste de prévention et de sécurité
11 Installations du centre de traitement des eaux usées
12 Terrain de sports
13 Clôture fixe
14 Equipements d’alimentation en électricité et d'éclairage
15 Equipements pour les bureaux et la base vie
(VI Port Annexe
1 Quai de chargement et déchargement des matériaux
2 Quai d’accostage du ferry
à Bassin portuaire
4 Bâtiment administratif sur le quai
e Installations d’alimentation en eau
6 Installations de traitement des eaux usées
7 Salle de service sur le quai de déchargement des matériaux
8 Aire de stockage
9 Route de desserte à l’intérieur du port
10 Chenal spécialisé au ferry

CVID)

Zone de Transbordement

Zone de mouillage charge maximal |"
l

l

2 Zone de mouillage charge minimum

3 Accès entre les deux zones de mouillage

4 Installations des bouées

(x) Chenal

1 Chenal

2 Zone d’attente à marée

3 Bouées

4 Station d’observation de marée

) Equipements d'entretien des installations Quantité

1 Barque de dragage 1
2 Vedette de surveillance 1
ci Centrales à béton 2
4 Bétonnières 5
: Groupes électrogènes 9
6 Lampes d’urgence 10
1 Equipements de ferraillage 6
8 Postes à souder 40
9 Sondeuses 10
10 Pelles mécaniques retro
DE Grues |
12 Véhicules de transport 15
1) | Equipements de terrassement 3
14 Fourchette 1
15 Véhicules légers 8

D ler.

os —

EL

«

Annexe 5
INVESTISSEMENT DE LA PHASE 1
ANNEXE 5 - INVESTISSEMENT DE LA PHASE 1

de la Convention, l’Investissement de la Phase 1 est composé des
ment Portuaire, détaillés comme suit :

Conformément à l'Article 30.1
Investissement Minier et Invest:

(A) INVESTISSEMENT MINIER

INVESTISSEMENT MINIER

Désignation Unité Montant Proportion
1 Construction K Dollars | 141 507.43 | 29,85%
2 Équipements K Dollars | 137 303,14 28,97%
3 Installations K Dollars 27 196,98 5,4%
4 Provision pour travaux K Dollars 26 331,58 5,56%
5 Intérêts pendant la phase de construction K Dollars 14 382,05 3,03%
6 Fond de roulement K Dollars 24 340,64 5,13%
7. Divers K Dollars | 102 953,09 21,71%
TOTAL | K Dollars | 474014,91 | 100,00%

(B) INVESTISSEMENT PORTUAIRE

INVESTISSEMENT MINIER

N° Désignation Unité Montant Proportion
1 Construction et Installations K Dollars | 6031320] 53,99%
5) Frais d’achat des équipements K Dollars 20 481,30 18,33%
3 Divers K Dollars | 19 967,40 17,87%
4 Provision générale K Dollars 7 053,30 631%
5 Intérêts pendant la phase de construction K Dollars 3 896,20 3,49%
TOTAL | K Dollars | 111711,40 | 100,00%

Tous les montants indiqués dans la présente Annexe 5 sont soumis aux dispositions de l’Article 30.1.3,
4

de la Convention.
Annexe 6
MODELE D’ACTE D’ADHESION DE LA SOCIETE PORTUAIRE
Î
